per curiam:
El 14 de septiembre de 1976 suspendimos permanentemente del ejercicio del notariado al abogado. Miguel A. Suárez Burgos al no responder éste a una orden sobre mostración de causa por la cual no debía ser disciplinado por su inobservancia de lo dispuesto en la See. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026. En consecuencia de ello, le ordenamos que en el término de diez días entregara los proto-colos y registros de declaraciones juradas para que fueran examinados por el Director de Inspección de Notarías. Tam-bién le ordenamos que dentro del mismo término presentara al Tribunal Superior los índices notariales que dejó de ren-*132dir desde la semana finalizada el 30 de marzo de 1975 hasta el 27 de junio de 1976, y los que hubiere dejado de rendir desde el 28 de junio de 1976 al Director de Inspección de No-tarías conforme lo requiere la Ley Núm. 19 de 30 de marzo de 1976, debiendo acreditar ante dicho Director el cumpli-miento de esta obligación.
El Alguacil de este Tribunal ha hecho diversas gestiones para diligenciar el mandamiento de este Tribunal pero todas han sido infructuosas para localizar al susodicho abogado. El Director de Inspección de Notarías se comunicó con los Jueces Administradores del Tribunal de Primera Instancia para in-dagar sobre si dicho abogado estaba postulando en alguna sala del Tribunal Superior. Los Jueces Administradores de las Salas de Aguadilla, Guayama, Mayagüez, Humacao y Caguas contestaron en la negativa.
En ningún momento el abogado Suárez ha dejado cons-tancia de su cambio de dirección al Director de Inspección de Notarías ni a este Tribunal, desconociéndose el paradero de los protocolos.
Tal omisión constituye un craso abandono de su responsa-bilidad con este Tribunal y con las obligaciones impuéstasle por la ley que lo inhabilita para ejercer la abogacía.
Es por ello que se ordena la separación del abogado Miguel A. Suárez Burgos del ejercicio de la profesión de aho-gadlo y la eliminación de su nombre del Registro de Abogados de este Tribunal. Se dictará sentencia de conformidad.
El Juez Asociado Señor Rigau no intervino.